Exhibit 10.1

SEVERANCE AND EXECUTIVE CHANGE OF CONTROL AGREEMENT

THIS SEVERANCE AND EXECUTIVE CHANGE OF CONTROL AGREEMENT (this "Agreement") is
dated as of January 4, 2012 (the "Effective Date"), by and between Mattson
Technology, Inc., (the "Company"), and J. Michael Dodson (the "Executive").

RECITALS

WHEREAS, the Company desires to create a greater incentive for the Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change of control of the Company; and

WHEREAS, the parties desire to memorialize their agreement with respect thereto
in the manner set forth herein,

NOW, THEREFORE, in consideration of the Executive's past and future services to
the Company and the mutual covenants contained herein, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

Termination by Company Without Cause. If the Executive's employment with the
Company is terminated by the Company for any reason other than for "Good Cause"
as defined in Section 8 herein, and such termination is not within a "Change of
Control Period" as defined in Section 8 herein, Executive shall be entitled to
the following benefits:

Final Paycheck. Payment, in a lump sum, of any and all base salary due and owing
through the date of termination, plus an amount equal to all earned but unused
PTO hours through the date of termination and reimbursement for all reasonable
expenses, less any deductions required by applicable law; and

Severance Payment. A cash payment in an amount equal to the Executive's
then-current annual base salary plus fifty percent (50%) of the Executive's
prior year's bonus award; and

Medical and Dental Benefits. For a period of twelve (12) months beginning on the
first day of the calendar month beginning after the date of termination of
employment, provided that Executive completes and returns the appropriate
enrollment forms to the respective provider in a timely manner, the Company
shall reimburse Executive for the cost of Executive's and his or her dependent's
(to the extent such dependents were covered under the Company's group plans)
medical and dental benefit coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") to the same extent provided for by the
Company's group plans at the time of termination. In the event Executive becomes
covered under another employer's group health plan that provides Executive and
his or her dependents with comparable benefits and levels of coverage during
this 12-month period, Executive shall notify Company and Company's obligation to

--------------------------------------------------------------------------------



reimburse Executive for continued medical and dental benefits coverage shall
end. The period of such Company-reimbursed COBRA coverage shall be considered
part of Executive's COBRA coverage entitlement period, and may, for tax
purposes, be considered income to Executive. In addition, and notwithstanding
anything to the contrary in this clause (c), if the Company determines in its
sole and reasonable discretion that it cannot reimburse Executive the COBRA
premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his or her (and to the extent applicable, his or her dependents) medical and
dental benefit coverage in effect on the date of such termination, which
payments will be made regardless of whether the Executive elects COBRA
continuation coverage.

Termination Following a Change of Control. If the Executive's employment with
the Company is terminated (i) by the Company for any reason other than for "Good
Cause" as defined in Section 8 herein, or (ii) by Executive for "Good Reason" as
defined in Section 8 herein, with thirty (30) days written notice to the
Company, and either such termination is within the "Change of Control Period" as
defined in Section 8 herein, Executive shall be entitled to the following
benefits:

Final Paycheck. Payment, in a lump sum, of any and all base salary due and owing
through the date of termination, plus an amount equal to all earned but unused
PTO hours through the date of termination and reimbursement for all reasonable
expenses, less any deductions required by applicable law; and

Severance Payment. A cash payment in an amount equal to (i) the greater of (A)
the Executive's base salary for the twelve (12) months preceding the Change of
Control or (B) the Executive's then-current annual base salary, plus (ii) one
hundred percent (100%) of the Executive's annual target bonus award; and

Accelerated Vesting. All unvested Awards (as defined in the 2005 Equity
Incentive Plan, which shall be referred to as the "Stock Plan") outstanding as
of the date of termination of employment shall fully vest; and

Medical and Dental Benefits. For a period of twelve (12) months beginning on the
first day of the calendar month beginning after the date of termination of
employment, provided that Executive completes and returns the appropriate
enrollment forms to the respective provider in a timely manner, the Company
shall reimburse Executive for the cost of Executive's and his or her dependent's
(to the extent such dependents were covered under the Company's group plans)
medical and dental benefit coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") to the same extent provided for by the
Company's group plans at the time of termination. In the event Executive becomes
covered under another employer's group health plan that provides Executive and
his or her dependents with comparable benefits and levels of coverage during
this 12- month period, Executive shall notify Company and Company's obligation
to reimburse Executive for continued medical and dental benefits coverage shall
end. The period of such Company-reimbursed COBRA coverage shall be considered
part of Executive's COBRA coverage entitlement period, and may, for tax
purposes, be considered income to Executive. In addition, and notwithstanding
anything to the contrary in this clause (d), if the Company determines

--------------------------------------------------------------------------------



in its sole and reasonable discretion that it cannot reimburse Executive the
COBRA premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his or her (and to the extent applicable, his or her dependents) medical and
dental benefit coverage in effect on the date of such termination, which
payments will be made regardless of whether the Executive elects COBRA
continuation coverage.

Timing of Payments.

The payments provided for in Sections 1(a) and 2(a) herein, as applicable, shall
be payable immediately upon Executive's termination.

The receipt of any benefits pursuant to Sections 1(b) and (c) and 2(b), (c), and
(d) will be subject to Executive signing and not revoking a standard release of
claims with the Company (in a form acceptable to the Company (the "Release"))
and the Release becoming effective and irrevocable no later than sixty (60) days
following the termination date. The benefits provided for in Sections 1(b) and
(c) and 2(b), (c), and (d) herein, as applicable, shall be made within ten (10)
days of the date that the Release is effective and irrevocable, subject to the
provisions of Section 7. All such payments will be subject to applicable payroll
or other taxes required to be withheld by the Company. Benefits provided for in
Section 2(c) shall be made in accordance with the Stock Plan, subject to any
delay required by Section 7.

Subsequent Employment. The compensation and benefits payable hereunder with the
exception of those benefits provided for under Sections 1(c) and 2(d), shall not
be reduced or offset by any amounts that the Executive earns or could earn from
any subsequent employment.

Section 280G Matters. If the benefits described in Sections 1 and 2 herein, as
applicable, (the "Severance Payment") would otherwise constitute a parachute
payment under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), and but for this Section would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), Executive shall either: (i) pay the
Excise Tax, or (ii) have the benefits reduced to such lesser extent as would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a national "Big Four"
accounting firm selected by the Company or such other person or entity to which
the parties mutually agree (the "Accountants"), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may

--------------------------------------------------------------------------------



reasonably incur in connection with any calculations contemplated by this
Section 5. Any reduction in payments and/or benefits required by this Section 5
shall occur in the following order: (1) reduction of cash payments; (2)
reduction of vesting acceleration of equity awards; and (3) reduction of other
benefits paid to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for Executive's equity awards.

Employment Status. Nothing in this Agreement shall be deemed to constitute a
contract for employment for any specific period of time. The parties expressly
acknowledge and agree that the Executive's employment with the Company shall
continue to be "at will."

Section 409A.

Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) will be paid or otherwise
provided until Executive has a "separation from service".

Any severance or benefits under this Agreement that would be considered Deferred
Compensation Separation Benefits will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive's separation from service, or if later, such time as required by
Section 7(c). Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive's separation
from service but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive's separation from service and the
remaining payments will be made as provided in this Agreement.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
"specified employee" within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") and the final regulations and any guidance
promulgated thereunder ("Section 409A") at the time of Executive's termination
(other than due to death) or resignation, then the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the "Deferred Compensation Separation
Benefits") that are payable within the first six (6) months following
Executive's separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive's separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his separation from service
but prior to the six (6) month anniversary of his separation from service, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Executive's death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

--------------------------------------------------------------------------------



Any amount paid under this Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (c) above.

Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (c) above. "Section 409A Limit" will mean the lesser of two
(2) times: (i) Executive's annualized compensation based upon the annual rate of
pay paid to Executive during the Executive's taxable year preceding the
Executive's taxable year of Executive's termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive's employment is terminated.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

Definitions.

Good Cause. For purposes of this Agreement, "Good Cause" means: (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company, (ii) dishonesty, material breach of any agreement with the Company,
or intentional misconduct, or (iii) commission of a crime involving dishonesty,
breach of trust, or physical or emotional harm to any person.

Good Reason. For purposes of this Agreement, "Good Reason" means any of the
following, without Executive's written consent: (i) a significant reduction by
the Company in Executive's annual base salary; (ii) the failure of the Company
to obtain an agreement from any successor to the Company, or purchaser of all or
substantially all of the Company's assets, to assume this Agreement; (iii) the
assignment of Executive to duties which reflect a material adverse change in
authority, responsibility or status with the Company or any successor; or (iv)
the Company requiring Executive to reside or be based at a location 50 miles or
more from the location where Executive was based immediately prior to the Change
of Control.

Executive will not resign for Good Reason without first providing the Company
with (x) written notice within sixty (60) days of the event that Executive
believes constitutes "Good Reason" specifically identifying the acts or
omissions constituting the grounds for Good Reason and (y) a reasonable cure
period of not less than thirty (30) days following the date of such notice.

--------------------------------------------------------------------------------



Ownership Change Event. For purposes of the definition of "Change of Control"
below, an "Ownership Change Event" shall be deemed to have occurred if any of
the following occurs with respect to the Company:

the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

a merger or consolidation in which the Company is a party; or

the sale, exchange, or transfer of all or substantially all of the assets of the
Company.

Change of Control. A "Change of Control" shall mean (i) an Ownership Change
Event or a series of related Ownership Change Events (collectively, the
"Transaction") wherein the shareholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting stock of the Company or the surviving
corporation or the surviving corporation's parent (the "Transferee
Corporation(s)"), as the case may be; or (ii) a liquidation or dissolution of
the Company. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting stock of one or more corporations which, as a result of
the Transaction, own the Company or the Transferee Corporation(s), as the case
may be, either directly or through one or more subsidiary corporations. The
Board shall have the right to determine whether multiple sales or exchanges of
the voting stock of the Company or multiple Ownership Change Events are related,
and its determination shall be final, binding and conclusive.

Change of Control Period. "Change of Control Period" means the period commencing
on the Company's public announcement of a proposed Change of Control and ending
on the earlier of (A) the twelve (12) month period following the consummation of
the proposed Change of Control, or (B) the Company's public announcement that
the proposed Change of Control will not occur.

Termination. This Agreement will have an initial term of two (2) years
commencing on the Effective Date. On the second anniversary of the Effective
Date, this Agreement will renew automatically for additional one (1) year terms,
unless either party provides the other party with written notice of non-renewal
at least sixty (60) days prior to the date of automatic renewal. Notwithstanding
the foregoing provisions of this paragraph, upon commencement of the Change of
Control Period, the term of this Agreement will extend automatically through the
date that is twelve (12) months following the effective date of the Change of
Control. If Executive becomes entitled to benefits under Section 2 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

 

--------------------------------------------------------------------------------



Miscellaneous Provisions.

Entire Agreement. This Agreement, together with the Company's Stock Plan, stock
option agreements, restricted stock units agreements and/or stock repurchase
agreements and any Confidentiality, Proprietary Information and Assignment of
Inventions Agreement, contains the entire agreement of the parties with respect
to the subject matter herein and supersedes and replaces all prior or
contemporaneous agreements or understandings between the parties. This Agreement
may not be amended or modified in any manner, except by an instrument in writing
signed by the Executive and Chief Executive Officer of the Company. Failure of
either party to enforce any of the provisions of this Agreement or any rights
with respect thereto or failure to exercise any election provided for herein
shall in no way be considered to be a waiver of such provisions, rights or
elections or in any way effect the validity of this Agreement. The failure of
either party to exercise any of said provisions, rights or elections shall not
preclude or prejudice such party from later enforcing or exercising the same or
other provisions, rights or elections which it may have under this Agreement.

Successors and Beneficiaries. This Agreement shall be binding on and inure to
the benefit of the successors, assigns, heirs, devisees and personal
representatives of the parties, including any successor to the Company by merger
or combination and any purchaser of all or substantially all of the assets of
the Company. In the event that the Executive dies before receipt of all benefits
to which the Executive becomes entitled under this Agreement, the payment of
such benefits will be made, on the due date or dates hereunder had the Executive
survived, to the executors or administrators of the Executive's estate.

Governing Law. This Agreement is made in, and shall be governed by and construed
in accordance with the laws of, the State of California.

Severability. If any term, provision, covenant or condition of this Agreement is
held to be invalid, void, or unenforceable, the remainder of the provisions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

 

 

 

 

 

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

"Company"